Citation Nr: 1427309	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-15 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to January 17, 2008, and as 70 percent disabling from that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) during the period prior to January 17, 2008, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a November 2007 decision by the RO in Los Angeles, California that in pertinent part, granted service connection and a 30 percent rating for PTSD, effective September 22, 2006.  The Veteran submitted a notice of disagreement requesting a higher initial rating for PTSD.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In a July 2009 rating decision, the RO granted a higher 70 percent rating for PTSD, granted entitlement to a TDIU, and granted basic eligibility for Dependents' Educational Assistance, each effective January 17, 2008.  The Veteran then perfected an appeal for an earlier effective date for the award of a TDIU.  However, the Board finds that this issue is more appropriately characterized as entitlement to a TDIU during the period prior to January 17, 2008.  

The Board finds that during the period prior to January 17, 2008, the record reasonably raised the question of whether the Veteran was unemployable due to his service-connected disabilities (PTSD and bilateral hearing loss), and that there is a derivative claim for a TDIU during this period.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is part and parcel of the appeal for a higher initial rating.  Rice, supra.  Thus, the issues in appellate status are as listed on the first page of this remand.

In correspondence dated in January 2014, the Veteran filed additional claims.  It appears that he is claiming entitlement to service connection for several other disabilities, including coronary artery disease, and is also claiming entitlement to special monthly compensation based on the need for regular aid and attendance.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a November 2007 decision, the RO granted service connection and a 30 percent rating for PTSD, effective September 22, 2006.  The Veteran submitted a notice of disagreement and requested a higher initial rating for PTSD.  

In a July 2009 letter to the Veteran, the RO advised him that the July 2009 rating decision, granting a 70 percent schedular rating for PTSD and a TDIU effective January 17, 2008, constituted a full grant of the benefits sought on appeal.  The Board disagrees.  Although a higher staged rating has been awarded for PTSD, as the highest possible rating was not assigned throughout the rating period on appeal, the issue of entitlement to a higher initial rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, as in this case, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).  The appeal for a higher initial rating for service-connected PTSD, throughout the rating period on appeal (i.e., since September 22, 2006) is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal as to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

With regard to the claim for a TDIU during the period prior to January 17, 2008, the Veteran contends that he has been unable to work due to his PTSD since November 2004.  The Board finds that this issue is inextricably intertwined with the appeal for a higher initial rating for PTSD.

Prior to January 17, 2008, the Veteran's combined service-connected disability evaluation was 30 percent, including a 30 percent rating for PTSD and a noncompensable rating for bilateral hearing loss.  He did not satisfy the threshold minimum rating requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  However, even where these percentage requirements are not met, he can show entitlement to a TDIU on an extraschedular basis under the alternative special provisions of 38 C.F.R. § 4.16(b) if he was unemployable on account of his service-connected disabilities.  Therefore, on remand, the AOJ should consider whether he was entitled to a TDIU prior to January 17, 2008 to include on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

The medical and other records on file do not clearly indicate whether the Veteran was unemployable as a result of his service-connected disabilities alone during the period prior to January 17, 2008.  The Board finds that an addendum VA medical opinion is needed to assist in making this important determination.

Any additional pertinent VA or private medical treatment records must be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case to the Veteran and his representative, addressing the issue of entitlement to a higher initial rating for PTSD since September 22, 2006, (rated as 30 percent disabling prior to January 17, 2008, and as 70 percent disabling from that date).  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Send the Veteran a notice letter apprising him of the type of evidence and information needed to substantiate his derivative TDIU claim, that is prior to January 17, 2008 on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.

3.  Obtain copies of all additional records of any relevant VA or private treatment for PTSD or hearing loss from September 2006 to February 2008 that are not already on file.  If any identified records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

4.  Then, forward the claims file to an appropriate VA examiner to determine the effect of his service-connected disabilities (currently, PTSD and bilateral hearing loss) on his employability during the period prior to January 17, 2008.  The claims file must be provided to and reviewed by the examiner.  

Based on the evidence contained in the claims file, the examiner must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran was unable to obtain or maintain substantially gainful employment prior to January 17, 2008, solely as a result of his service-connected disabilities (PTSD and bilateral hearing loss).

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he was unable to secure or maintain substantially gainful employment in light of his service-connected disabilities during this period. 

The examination report must include a complete rationale for all opinions and conclusions expressed.

5.  Then adjudicate the claim for entitlement to a TDIU including on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), during the period prior to January 17, 2008, in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



